Title: To George Washington from William Irvine, 16 June 1782
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Fort Pitt June 16th 1782
                  
                  In my letter of the 21st of May I mentioned to your Excellency
                     that a body of Volunteer Militia were assembling at the Mingo Bottom to go
                     against Sandusky; The inclosed letters; one from Colonel Williamson second
                     in Command, and the other from Lieutenant Rose my Aid de Camp contains all the
                     particulars of this transaction which have yet come to my knowledge, I am of
                     opinion had they reached the place in seven days (in stead of ten,) which might
                     have been done especially as they were chiefly mounted they would have
                     succeeded, they should also have pushed the advantage evidently gained at the
                     commencement of the Action; they failed in another point which they had my
                     advice and indeed positive orders for Viz. to make the last days march as long
                     as possible and attack the place in the night, but they halted in the evening
                     within nine miles, fired their Rifles at seven in the morning before they
                     marched—These people now seem convinced that they can not perform as much by
                     themselves as they some time since thought they could, perhaps it is right that
                     they should put more dependence on Regular Troops I am sorry I have not more to
                     afford them Assistance. I have the honor to be Your Excellencys Most Obedient
                     Humble Servant
                  
                     Wm Irvine
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Mingo Bottom June 13th 1782.
                     
                     Those volunteers who marched from here on the 24th of May
                        last, under the Command of Col. Wm Crawford, are this moment returned, and
                        recrossing the Ohio with Col. Williamson. I am sorry to observe, they did
                        not meet with that success, which so spirited an enterprise, and the heroic
                        bravery of the greater part deserved.
                     So small a body could only expect success by surprising the
                        ennemy. We therefore begun a rapid and secret march in the straitest
                        direction through the Woods for the downs of Sandusky. Our horses soon tired
                        under their heavy Loads in those enormous hills and Swamps, we had to
                        cross. This obliged us to incline to the Southward towards the moravian
                        Towns, into a more level country, though more frequented by hunters
                        & Warriors. On crossing the Muskingham on the 28th we were
                        unfortunate enough to be discovered by the ennemy, which gave them
                        sufficient time to prepare for our reception and alarm the adjacent Indian
                        nations. Notwithstanding our small numbers, amounting in the whole to 480,
                        we continued our march with great precaution, and met the ennemy, the 4th of
                        June on the plains of Sandusky. Our advanced Light horse fell in with them a
                        short distance from their town, and at 4 P.M. the action was general, close
                        and hot. Both parties contended obstinately for a piece of Woods, which the
                        ennemy was forced to quit at Sun set, with the loss of several Scalps. We
                        had  5 Killed and 19 Wounded.
                     The firing began early on the fifth. The ennemy had received
                        so severe a Blow the preceeding evening that he did not venture an attack
                        but contented himself to annoy us at a distance. We were so much incumbered
                        with our Wounded and Sick, that the whole day was spent in their care and
                        in preparing for a general attack the next Night, which was thought
                        dangerous with a part only. But our intentions were frustrated by the
                        arrival of a large body of mounted rangers and 200 Shawnois in the
                        afternoon. As this succours rendered the ennemy so vastly superior to us in
                        numbers, and as they could collect all their forces in a circuit of about 50
                        Miles, who Kept pouring in hourly from all Quarters to their relief,
                        prudence dictated a retreat. This was effected in the Night of the 5th
                        & Morning of the 6th instant.
                     The whole Body was formed to take up their Line of march,
                        & we had called in all our Sentinels, when the ennemy observing our
                        intentions begun a hot fire. We secured all our Wounded and retreated in
                        four parties, of which that one suffered most,
                        that retired along the common road between the encampments of the Shawnois
                        & Delawares in our Rear. In a body trained to the strictest
                        discipline, some confusion would have arisen: upon such an occasion.
                        Severals were consequently separated. But the main body was collected at
                        day-break 5 Miles from the place of action, on the ground where the Town
                        formerly stood. Here the command devolved upon Col. Williamson, as Col.
                        Crawford was missing, whose loss we all regretted.
                     The ennemy hung upon our Rear through the places. It was
                           evidently their design to retard our march, untill
                        they could possess themselves of some advantageous ground in our front, and
                        so cut off our retreat, or oblige us to fight them to
                        disadvantage. Though it was our business studiously to avoid engaging in the
                        plains, on account of the ennemy’s superiority in Light Cavalry, they pressed
                        our Rear so hard, that we concluded for a general and
                        vigorous attack, whilst our Light horse secured the
                        entrance of the Woods. In less than an hour the ennemy
                        gave way on all sides & never after attempted to molest us any more
                        on our march. We had 9 killed and 8 Wounded in this action, besides several
                        missing, who afterwards joined us again, before we
                        crossed the Muskingham on the 10th instant, between the
                        Two upper Moravian Towns.
                     The unremitting activity of Col. Williamson surmounted every
                           obstacle and difficulty, in getting the Wounded along.
                        Severals of them are in a dangerous condition, and
                        want immediate assistance; of which they have been deprived since the loss
                        of Dr Knights.
                     Since our arrival here I find that different small parties,
                            were separated from us either by the ennemy or
                        by fear, are arrived before us. Our loss will also not exceed 30 Men at a
                        moderate     tation in Killed & missing. Col.
                        Crawford has not been heard off since the Night of the 5th instant;
                        & I fear is among the Killed. I have the honor to be Your most
                        obedient humble Servant
                     
                        John Rose
                        
                            A.d. Camp
                     
                  
                  
                Enclosure
                                    
                     
                        Dr Sir
                        June the 13th 1782
                     
                     I take this Opportunity to make you acquainted with our
                        retreat from the Senduske planes June the 6th we ware reduced to the
                        necessity of making a forc’d march through their lines in the Night much in
                        disorder but the main Body march’d round the Shawny Camp who ware luckly
                        enough to escape their fire and march the whole night—and the next morning
                        ware reinforce’d by some companies which I cannot give a particular Account
                        as they were so Irregular and so Confused, but the number lost I think
                        Cannot be Assertained at this time, I must Acknowledge myself ever Oblig’d
                        to Major Rosse, for his Assistance both in the field of Action and and in
                        the Camp his Character in our camp is Estemable and his Bravery cannot be
                        Outdone. Our Country Must be ever Oblig’d to Genl Erwin for his favour Done
                        in the late Expedition Major Rosse will give you particular Account of our
                        Retreat. I hope when your Honor takes into Consideration the Distress of the
                        Brave men in the present Expedition and the Distress of our Country in
                        general I hope you will do us the favour to Call the Officers together, as
                        our Dependance is Entirely upon you and we are ready and willing to Obey
                        your Commands when call’d upon. I have nothing more particular to write to
                        you but with Singular Respect your most Obed. Humb. Sert
                     
                        David Williamson
                     
                     
                        N.B. Col. Crawford Our Commandant we can give no Account
                           of since the Night of the Retreat.
                     
                     
                  
                  
               